Wheeler, C. J.
The correctness of the judgment must depend upon the meaning to be attached to the clause in the statute (O. & W. Dig., art. 1100,) defining the jurisdiction of justices of the peace, which gives them cognizance “ of all suits and actions for torts, trespasses, and other injuries to person or property, where the amount claimed, or the value of the articles, or the damages sought to be recovered, shall not exceed one hundred dollars, exclusive of interest and costs.” What character of injuries to the “person” does the statute contemplate? Libel and slander, according to Blackstone and other elementary writers, are infractions of the right of personal security, and are treated of by them under the general denomination of injuries affecting the rights of persons. In their legal acceptation, as understood by the legal profession, these are injuries to the person. But it is conceived, in the ordinary and popular, as distinguished from the legal acceptation, so broad a meaning would not be attached to the expression, injury to the “person.” It would be understood to mean corporal injuries, as assault, beating, wounding, &c. The rules for the construction of statutes require that the words employed by the legislature shall be taken in their ordinary and popular acceptation, unless technical words are used, or it clearly appears from the context that they were not intended to be so understood. If, then, we *471give the words of the statute the meaning which would be attached to them in ordinary and popular use, we do not think they would embrace actions for libel and slander. We do not think the legislature intended, by the language they have used, to give to justices of the peace jurisdiction over these actions. It would be the exercise of a novel, difficult, and very inconvenient jurisdiction, for justices of the peace; and such an one, as it is conceived, as the legislature did not have in contemplation in framing the statute. Courts will not be governed by considerations of convenience in' construing statutes. But such considerations may not wholly be lost sight of, where the meaning of words is not plain and obvious,, in arriving at the legislative intention; and the difficulty of entertaining jurisdiction and adjudicating in certain cases by justices, has been considered by courts in construing statutes conferring their jurisdiction. (Edwards v. Elbert, 12 Johns. R., 466.)
Where language is plain "and unambiguous, there is no room for construction. It is never admissible to resort to subtle and forced constructions to limit or extend the meaning of language. And where words or expressions have acquired a definite meaning in law, they must be so expounded. But where they are susceptible of different meanings, one scientific, artificial, or technical, and the other their ordinary signification in common use, the latter will. generally be taken to be that in which they were meant to be understood by the legislature. The use of the words “torts, trespasses, and other injuries,” in the statute, shows that the legislature were not regardful of the legal terms they employed, or, at least, were not averse to redundancy of expression to make plain their meaning. Using language to be construed by persons not supposed generally to be conversant with legal science, they probably meant it to be understood in its popular acceptation.
We are of opinion that the court did not err in holding that the justice had not jurisdiction; and the judgment is affirmed.
Judgment affirmed.
Bell, J., did not sit in this case.